                  Case 20-13103-BLS            Doc 204       Filed 02/01/21        Page 1 of 6




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re:                                                           Chapter 11 (Subchapter V)

    BC HOSPITALITY GROUP INC., et al.,1                              Case No. 20-13103 (BLS)

                                              Debtors.               (Jointly Administered)

                                                                     Ref. Docket No. 147

                         AFFIDAVIT OF SERVICE
STATE OF NEW YORK  )
                   ) ss.:
COUNTY OF NEW YORK )

PANAGIOTA MANATAKIS, being duly sworn, deposes and says:

1.      I am employed as a Senior Case Manager by Epiq Corporate Restructuring, LLC, located at
        777 Third Avenue, New York, NY 10017. I am over the age of eighteen years and am not a
        party to the above-captioned action.

2.      On January 11, 2021, I caused to be served the “Notice of Hearing,” dated January 11, 2021,
        [Docket No. 147], by causing true and correct copies to be:

          i.   enclosed securely in separate postage pre-paid envelopes and delivered via first class
               mail to those parties listed on the annexed Exhibit A,

         ii.   enclosed securely in a separate postage pre-paid envelope and delivered via first class
               mail to the following: Dressler Peters, LLC, (Counsel to Isuzu Finance of America,
               Inc.), Attn: Dennis A. Dressler, 70 W. Hubbard Street, Suite 200, Chicago, IL 60654,
               and

        iii.   delivered via electronic mail to those parties listed on the annexed Exhibit B.

3. All envelopes utilized in the service of the foregoing contained the following legend:
   LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”
1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number are: BC Hospitality Group Inc. (8766); BC Hospitality Group LLC (9360); BC International LLC (1356);
BC Commissary NJ LLC (0230); E2 185 Bleecker LLC (6862); E2 60 West 22nd Street LLC (9567); E2 Lafayette
LLC (7419); BC Williamsburg LLC (8277); BCRC LLC (7297); CW SSS LLC (9958); BC Union Square LLC
(5172); BC 1385 Broadway LLC (2138); BC 630 Lexington LLC (3202); CCSW Fenway LLC (5517); E2 Seaport
LLC (9720); BC Back Bay LLC (0550); BC Providence LLC (0737); BC Silver Lake LLC (2825); BC Century City
LLC (0901); and BC West Hollywood LLC (3878). The Debtors’ mailing address is 205 Hudson Street, Suite 1001,
New York, New York 10013.
            Case 20-13103-BLS       Doc 204   Filed 02/01/21   Page 2 of 6




                                                           /s/ Panagiota Manatakis
                                                           Panagiota Manatakis

Sworn to before me this
15th day of January, 2021
/s/ Cassandra Murray
Notary Public, State of New York
No. 01MU6220179
Qualified in Queens County
Commission Expires April 12, 2022
Case 20-13103-BLS   Doc 204   Filed 02/01/21   Page 3 of 6




                     Exhibit A
                                           BC HOSPITALITY GROUP INC
                            Case 20-13103-BLS     Doc 204 Filed 02/01/21
                                                   Service List
                                                                                    Page 4 of 6

Claim Name                              Address Information
241 BEDFORD ASSOCIATES, LLC             CHIEF FINANCIAL OFFICER 3 HOPE STREET BROOKLYN NY 11217
ABDULLAH RAZA                           7111 HILLCROFT STREET HOUSTON TX 77081
AMERICAN ARBITRATION ASSOCIATION        CHIEF FINANCIAL OFFICER 1301 ATWOOD AVE., SUITE 211N JOHNSTON RI 02919
BAIN CAPITAL DOUBLE IMPACT FUND, L.P.   2000 CLARENDON STREET BOSTON MA 02116
BCIP DOUBLE IMPACT ASSOCIATES, L.P.     200 CLARENDON STREET BOSTON MA 02116
BLUE RIDGE BANK, N.A.                   CHIEF FINANCIAL OFFICER 17 W. MAIN ST. LURAY VA 22835
CFA MANAGEMENT INC.                     CHIEF FINANCIAL OFFICER 20 WEST 22ND STREET, SUITE 712 NEW YORK NY 10010
CHIEF FIRE PROTECTION & MECHANICAL      10 WEST BROAD STREET MOUNT VERNON NY 10552
CITY OF PROVIDENCE, RI                  PERSONAL PROPERTY TAX PROVIDENCE CITY HALL 25 DORRANCE STREET PROVIDENCE RI
                                        02903
COLLAB+CONSUMER I, L.P.                 347 BOWERY, 2ND FLOOR NEW YORK NY 10022
DRESSLER PETERS, LLC                    (COUNSEL TO ISUZU FINANCE OF AMERICA, INC.) ATTN: DENNIS A. DRESSLER 70 W.
                                        HUBBARD STREET, SUITE 200 CHICAGO IL 60654
ESQUARED HOSPITALITY LLC                145 E. 57TH STREET NEW YORK NY 10022
ESTATE OF ANA INCHAUSTE                 CALLE 23 #8220 CALACOTO, LA PAZ BOLIVIA
GILERTO VARELA ROMAN                    AVE FRAN DE MIANDA APT. 142 EL MARQUEZ, CARACAS VENEZUELA
GOODWIN PROCTOR, LLP                    CHIEF FINANCIAL OFFICER 100 NORTHERN AVE. BOSTON MA 02210
GREENBERG TRAURIG, LLP                  (COUNSEL TO RCPI LANDMARK PROPERTIES, L.L.C.) ATTN: DENNIS A. MELORO 1007
                                        NORTH ORANGE STREET, SUITE 1200 WILMINGTON DE 19801
HINES INTERESTS LIMITED PARTNERSHIP     ATTENTION: ALEXIS MICHAEL 345 HUDSON STREET, 12TH FLOOR NEW YORK NY 10014
INTERNAL REVENUE SERVICE                CENTRALIZED INSOLVENCY OPERATION PO BOX 7346 PHILADELPHIA PA 19101-7346
INTERNAL REVENUE SERVICE                CENTRALIZED INSOLVENCY OPERATION 2970 MARKET ST MAIL STOP 5 Q30 133
                                        PHILADELPHIA PA 19104-5016
KF-CHLOE, LLC                           500 PARK AVENUE 4TH FLOOR NEW YORK NY 10022
KITCHEN FUND, LP                        500 PARK AVENUE 4TH FLOOR NEW YORK NY 10022
LION/BC LLC                             21 GROSVERNOR PLACE LONDON SW1X 7HF UNITED KINGDOM
MATTHEW ADAMS PROPERTIES                CHIEF FINANCIAL OFFICER 127 E. 59TH ST., 3RD FLOOR NEW YORK NY 10022
NEW YORK SALES TAX                      NYS TAX DEPARTMENT WA HARRIMAN CAMPUS ALBANY NY 12227
NYC DEPARTMENT OF FINANCE               COMMERCIAL RENT TAX P.O. BOX 3931 NEW YORK NY 10008
PATRICK HELLSTRAND                      2967 CREST ROAD RANCHO PALOS VERDES CA 90275
PRYOR CASHMAN, LLP                      CHIEF FINANCIAL OFFICER 7 TIME SQUARE NEW YORK NY 10036
QOOT INTERNATIONAL UK LIMITED           C/O TGP INTERNATIONAL 276 VAXHALL BRIDGE ROAD, 3RD FLOOR LONDON SW1V 1BB
                                        UNITED KINGDOM
ROBERTA LATANZA                         7523 EATON COURT UNIVERSITY PARK FL 34201
SAMANTA WASSER                          145 E. 57TH STREET NEW YORK NY 10022
SANDRA INCHAUSTE COMBONI                CALLE 23B #82 ACHUMAINI, LA PAX BOLIVIA
SECRETARY OF STATE                      DIVISION OF CORPORATIONS FRANCHISE TAX PO BOX 898 DOVER DE 19903
SYSCO BOSTON                            CHIEF FINANCIAL OFFICER 99 SPRING ST. PLYMPTON MA 02367-1701
SYSCO METRO NEW YORK                    CHIEF FINANCIAL OFFICER 20 THEODORE CONRAD DRIVE JERSEY CITY NJ 07305
THE HARTFORD                            CHIEF FINANCIAL OFFICER 301 WOOS PARK DR. CLINTON NY 13323
TRINITY HUDSON HOLDINGS, LLC            ATTENTION: CEO 120 BROADWAY, 24TH FLOOR NEW YORK NY 10271
TRINITY HUDSON HOLDINGS, LLC            GENERAL OR LEAD COUNSEL 120 BROADWAY 38TH FLOOR NEW YORK NY 10271




                                Total Creditor count 37




Epiq Corporate Restructuring, LLC                                                                           Page 1 OF 1
Case 20-13103-BLS   Doc 204   Filed 02/01/21   Page 5 of 6




                    Exhibit B
       Case 20-13103-BLS    Doc 204    Filed 02/01/21   Page 6 of 6

                        BC Hospitality Group Inc.
                          Case No. 20-13103
                           Master Email List

NAME                        EMAIL
BOYLSTON WEST LLC           JOUELLETTE@SAMUELSRE.COM
BRENT A. FRIEDMAN           BRENT@BRENTAFRIEDMAN.COM
BROWN MCGARRY
                            JNIMEROFF@BMNLAWYERS.COM
NIMEROFF LLC
CITY OF BOSTON              MAYOR@BOSTON.GOV
COMPEAT, INC.               INFO@COMPEAT.COM
CULHANE MEADOWS, PLLC       MKURTH@CM.LAW
DELAWARE STATE
                            JASON.STAIB@DELAWARE.GOV
TREASURY
DRESSLER PETERS, LLC        DDRESSLER@DRESSLERPETERS.COM
ESQUARED HOSPITALITY        ELYSEG@E2HOSPITALITY.COM;
LLC                         INFO@ESQUAREDHOSPITALITY.COM
FAEGRE DRINKER BIDDLE
                            PATRICK.JACKSON@FAEGREDRINKER.COM
& REATH LLP
                            JWALLACK@GOULSTONSTORRS.COM;
GOULSTON & STORRS PC
                            PBILOWZ@GOULSTONSTORRS.COM
                            MELOROD@GTLAW.COM;
GREENBERG TRAURIG, LLP      KUSHNICKH@GTLAW.COM;
                            MUCHNIKL@GTLAW.COM
LOEB & LOEB LLP             KSOLD@LOEB.COM
                            DBESIKOF@LOEB.COM;
LOEB & LOEB LLP
                            BSIMMONS@LOEB.COM
OFFICE OF THE UNITED
                            USADE.PRESS@USDOJ.GOV
STATES ATTORNEY
OFFICE OF THE UNITED
                            ROSA.SIERRA@USDOJ.GOV
STATES TRUSTEE
RCPI LANDMARK
                            INFO@ROCKWELLRISK.COM
PROPERTIES, LLC
                            RSCHUTZ@ROBINSKAPLAN.COM;
                            LCOYLE@ROBINSKAPLAN.COM;
ROBINS KAPLAN LLP           FBRAUNSTEIN@ROBINSKAPLAN.COM;
                            PARENZ@ROBINSKAPLAN.COM;
                            SGAUTIER@ROBINSKAPLAN.COM
SECURITIES & EXCHANGE
                            HELP@SEC.GOV
COMMISSION
SECURITIES & EXCHANGE
                            NEWYORK@SEC.GOV
COMMISSION
WB MASON                    CUSTOMERSUPPORT@WBMASON.COM
WILLKIE FARR &              AMORDKOFF@WILLKIE.COM;
GALLAGHER, LLP              PSHALHOUB@WILLKIE.COM




                               Page 1 of 1
